United States Court of Appeals
                                                                            Fifth Circuit
                                                                            F I L E D
                      IN THE UNITED STATES COURT OF APPEALS              February 16, 2004
                              FOR THE FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk

                                   No. 03-20426
                                 Summary Calendar



                             UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                        versus

                              TRAVIS BERNARD WRIGHT,

                                                           Defendant-Appellant.

                             --------------------
                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. H-02-CR-167-ALL
                             --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Travis      Bernard    Wright    (“Wright”)   appeals     his   jury    trial

convictions for making a false statement to the Federal Bureau of

Investigation (“FBI”) and conveying false information through an

instrument of interstate commerce concerning an alleged attempt to

kill       or   injure   individuals    and   unlawfully    damage     or    destroy

property by means of fire or an explosive device.                  Wright argues

that the district court abused its discretion by excluding the

testimony        of    his   expert    witness,   Dr.   Walter    Quijano      (“Dr.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Quijano”).        Wright maintains that the district court violated his

constitutional rights by requiring him to testify in order for Dr.

Quijano’s testimony to be admissible.                         For the first time on

appeal, Wright contends that the district court plainly erred by

allowing FBI Agent Alfred L. Johnson (“Agent Johnson”) to give

expert testimony on matters outside of his area of expertise.

Wright    further            asserts   that     the      district     court    abused      its

discretion by allowing FBI Agent Heidi Estrada (“Agent Estrada”) to

testify      as    a    rebuttal       witness      in   violation     of     the   rule    of

sequestration.

       All    of       Dr.     Quijano’s      proffered      opinions       concerned      the

interviewing techniques used by FBI Agent Blake McConnell (“Agent

McConnell”) when he interviewed Wright prior to Wright’s initial

confession.        As the circumstances and content of Agent McConnell’s

interview of Wright were not presented to the jury, the district

court did not abuse its discretion in ruling that Dr. Quijano’s

expert testimony would not have assisted the jury in understanding

the evidence or determining a fact in issue.                        See FED. R. EVID. 702;

see also Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579,   591    (1993).            Furthermore,         the   district     court      did    not

improperly make Wright choose between asserting his Fifth Amendment

right to not testify and his Sixth Amendment right to present a

defense.      Wright was simply forced to choose between asserting a

defense based upon his own testimony or remaining silent, a choice

that is inherent in any defendant’s decision whether to testify or

                                                2
not, and that does not violate a defendant’s constitutional rights.

See Williams v. Florida, 399 U.S. 78, 83-84 (1970).

      As Wright did not object to the admission of Agent Johnson’s

challenged testimony at trial, we review that the admission of that

testimony for plain error. See United States v. Ramirez-Velasquez,

322 F.3d 868, 878-79 (5th Cir. 2003).             Given the overwhelming

evidence against Wright, the district court’s admission of Agent

Johnson’s testimony did not affect the outcome of Wright’s trial

and was, therefore, not plain error.          See United States v. Flores,

63 F.3d 1342, 1358 (5th Cir. 1995).

      Wright has not pointed to any portion of Agent Estrada’s

rebuttal testimony that was less than candid or tailored because of

her   presence    in   the   courtroom   in   violation   of   the   rule   of

sequestration.     Furthermore, the Government could not have known

the content of the testimony that Agent Estrada was called to rebut

prior to the testimony being given.            Accordingly, the district

court did not abuse its discretion in allowing Agent Estrada to

testify as a rebuttal witness.           See United States v. Wylie, 919
F.2d 969, 976 (5th Cir. 1990).

      AFFIRMED.




                                     3